PER CURIAM.
Costales appeals his convictions and sentences entered pursuant to a jury verdict finding him guilty of three counts of robbery and burglary of a structure.
At trial, Detective Smith testified, regarding a photo lineup, that upon receiving a description of the perpetrator of the crime from the victim, he investigated other cases and put together the photographic lineup from which the victim identified the defendant. The defendant moved for a mistrial on the basis that said testimony implies the defendant has a criminal background and as such was inadmissible, improper and constituted reversible error. On appeal the sole point raised was error in denial of the motion for mistrial.
This appeal is without merit and the order of the trial court is affirmed on the authority of Williams v. State, 438 So.2d 152 (Fla. 3d DCA 1983); Evans v. State, 422 So.2d 60 (Fla. 3d DCA 1982); Moore v. State, 418 So.2d 435 (Fla. 3d DCA 1982); Willis v. State, 208 So.2d 458 (Fla. 1st DCA 1968).
Affirmed.